


116 HR 9058 IH: ______ Act of 2020
U.S. House of Representatives
2020-12-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 9058
IN THE HOUSE OF REPRESENTATIVES

December 31, 2020
Mr. Kennedy introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To require the Director of the National Institutes of Health to enter into a contract with the National Academies of Sciences, Engineering, and Medicine to study addiction to and dependence on social media applications, and for other purposes.


1.Short titleThis Act may be cited as the ______ Act of 2020.  2.National Academies study on addiction to or dependence on social media applications (a)Study (1)In generalNot later than 90 days after the date of the enactment of this Act, the Director of the National Institutes of Health (in this section referred to as the Director), in consultation with the Secretary of Health and Human Services and the Chair of the Federal Trade Commission, shall enter into a contract with the National Academies of Sciences, Engineering, and Medicine (in this section referred to as the National Academies) to conduct a study on the clinical aspects of addiction or psychological dependence of social media applications.
(2)TimelineIn carrying out paragraph (1), the Director shall require the National Academies by the date that is 2 years after the date of enactment of this Act— (A)to complete the study under paragraph (1); and
(B)to submit a report on the results of such study to the Secretary of Health and Human Services, the Director of the National Institutes of Health, the Director of the Office of Behavioral and Social Sciences Research of the National Institutes of Health, the Chair of the Federal Trade Commission, the Chair of the Consumer Product Safety Commission, the Committee on Energy and Commerce of the House or Representatives, and the Committee on Commerce, Science, and Transportation of the Senate.  (b)Topics of studyThe study described in this subsection shall address the following topics:
(1)Whether use of social media applications release dopamine in a manner that could result in addiction to such applications. (2)The levels of dopamine released during use of such applications and the rate of such release.
(3)The level and rate of dopamine release that may increase the likelihood of addiction to such applications. (4)The areas of the brain that are stimulated when using such applications and what happens to such areas.
(5)Whether use of such applications can result in addiction.  (6)Whether addiction to such applications is more likely among certain age groups.
(7)Why individuals would become addicted to such applications. (8)Whether there are common features or functions of such applications that cause addiction to such applications without physical dependence.
(9)Whether there is an amount of usage of such applications that affects the likelihood of addiction to such applications. (10)Whether there are other risk factors that increase or decrease the likelihood of addiction to such applications.
(11)The symptoms of addiction to or dependence on such applications. (12)Whether there are withdrawal symptoms when an addicted or dependent individual stops usage of such applications.
(13)Whether use of such applications negatively impacts other mental health conditions. (14)The threshold at which such application can have an effect on other mental health conditions. 
(15)Steps that may be taken to mitigate or reduce the likelihood of addiction to such applications. (16)Areas of research, in the short term and long term, that may be useful in the future.
(17)What can be applied from other addiction situations, and approaches, to studying the topics listed in this subsection. (18)Such other topics relating to the clinical aspects of addiction or psychological dependence of social media applications as may be determined by the National Academies.

